


110 HCON 42 : Honoring the heroic service and sacrifice

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 42
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			 Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the heroic service and sacrifice
		  of the glider pilots of the United States Army Air Forces during World War
		  II.
	
	
		Whereas the use of gliders during World War II provided an
			 innovative method of transporting troops and equipment behind enemy
			 lines;
		Whereas the United States Army Air Forces began training
			 glider pilots in 1942, eventually training thousands of men;
		Whereas glider pilots exhibited exceptional valor by
			 landing behind enemy lines in unarmed gliders;
		Whereas glider pilots participated in 8 successful
			 missions;
		Whereas in Operation Husky, which took place in Sicily on
			 July 9, 1943, glider pilots carried British airborne troops, completing their
			 mission despite heavy casualties resulting from landings at sea;
		Whereas in Operation Broadway, which took place in Burma
			 on March 5, 1944, glider pilots took the Japanese completely by surprise;
			 carried troops, airborne engineers, and equipment by night; seized and prepared
			 landing strips for forthcoming transport planes; and evacuated the wounded,
			 accomplishing in 2 hours what would have taken 2 months by ambulance;
		Whereas in Operation Overlord, on June 6, 1944, glider
			 pilots took part in the Battle of Normandy, the largest combined airborne and
			 seaborne invasion in history, carrying troopers of the 82nd and 101st Airborne
			 Divisions and their equipment to landing areas behind enemy lines;
		Whereas in Operation Dragoon, which took place in the
			 coastal area of southern France on August 15, 1944, glider pilots delivered
			 troops and cargo despite wooden poles erected in open fields to impede their
			 landing;
		Whereas in Operation Market-Garden, the largest glider
			 operation of World War II, which took place in Holland on September 17, 1944,
			 glider pilots carried their usual cargo of troops and heavy equipment, thereby
			 providing cover for an attempt to clear a road to Berlin;
		Whereas in Operation Repulse, which took place in Bastogne
			 on December 27, 1944, as part of the Battle of the Bulge, glider pilots,
			 although flying directly through enemy fire, were able to land every glider,
			 delivering the badly needed ammunition, gasoline, and medical supplies that
			 enabled defenders against the German offensive to persevere and secure the
			 ultimate victory;
		Whereas in Operation Varsity, which took place at the
			 Rhine crossing in Wesel, Germany, on March 24, 1945, more than 1,300 glider
			 pilots took part in their final European mission, delivering a fatal blow to
			 Axis forces;
		Whereas in Operation Gypsy Task Force-Appari Mission,
			 which took place in the Philippine island of Luzon on June 23, 1945, glider
			 pilots took part in their final, and only Pacific, mission, carrying members of
			 the 11th Airborne Division; and
		Whereas many glider pilots sacrificed their lives during
			 the course of these missions: Now, therefore, be it
		
	
		That Congress—
			(1)honors the heroic
			 service and sacrifice of the glider pilots of the United States Army Air Forces
			 during World War II; and
			(2)urges the people of
			 the United States to remember and teach future generations about the
			 contributions and sacrifices that glider pilots, and all veterans, have made to
			 and for the United States.
			
	
		
			Passed the House of
			 Representatives March 20, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
